 Case 2:18-cv-02748-JTF Document 88 Filed 06/23/20 Page 1 of 13   PageID 738



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                           WESTERN DIVISION


PAUL NIEVES,                         )
                                     )
      Plaintiff,                     )
                                     )
v.                                   )          No. 18-2748-JTF
                                     )
BAPTIST MEMORIAL MEDICAL             )
GROUP, INC., and BAPTIST             )
MEMORIAL HEALTH CARE                 )
CORPORATION,                         )
                                     )
      Defendants.                    )


             ORDER GRANTING IN PART AND DENYING IN PART
                    PLAINTIFF’S MOTION TO COMPEL


      Before the court by order of reference is Dr. Paul Nieves’s

motion to compel certain discovery responses from Baptist Memorial

Medical Group, Inc. and Baptist Memorial Health Care Corporation

(collectively “Baptist”). (ECF Nos. 63 & 65.) For the reasons

outlined below, the motion is GRANTED in part and DENIED in part. 1

                              I.   BACKGROUND

      This is both a class action contract case and an individual

suit alleging a violation of federal anti-discrimination law. Dr.

Nieves alleges that Baptist discriminated against him in various

ways — withholding his pay, cutting his health insurance, and

ultimately ending his employment agreement — because of his service


1As discussed in greater detail below, this order does not address
those aspects of Dr. Nieves’s motion to compel related to the
appropriate scope of Baptist’s ESI search.
 Case 2:18-cv-02748-JTF Document 88 Filed 06/23/20 Page 2 of 13       PageID 739



in the Army Reserve. Dr. Nieves claims this violated the Uniformed

Services Employment and Reemployment Rights Act (“USERRA”), 38

U.S.C.     §   4301-35.     Dr.    Nieves    also       claims     that   Baptist

systematically    underpays       its   doctors   for    the     procedures   they

perform in violation of their employment contracts. He brings a

variety of state law claims on a classwide basis regarding this

alleged underpayment. Baptist denies all of these allegations.

        The parties disagree about various discovery issues. The most

significant discovery issue in dispute is the appropriate scope of

Baptist’s ESI search. The court has ordered the parties to confer

in good faith to explore various possible compromises that may

resolve this dispute. (ECF No. 87.) That process is ongoing and

the court does not decide any issues directly related to it today.

Various concessions made in briefing have mooted other issues

raised in this motion. 2 The remaining issues in dispute are: (1)

whether    Baptist   must    produce     unredacted      versions    of   certain

documents that were not listed in its privilege log; (2) whether

Baptist has appropriately claimed attorney client privilege over

other documents that were listed in its privilege log; and (3)

whether Baptist should be required to produce billing records and




2This  includes   Baptist’s  objection   to  producing personal
identifiable information in medical records and Dr. Nieves’s
request for Baptist to be ordered to meet and confer regarding
certain interrogatories and requests for production.
                                 - 2 -
 Case 2:18-cv-02748-JTF Document 88 Filed 06/23/20 Page 3 of 13   PageID 740



certain additional documents in response to Request for Production

24. 3

                                II.   ANALYSIS

A.      Scope of Discovery

        The scope of discovery is governed by Federal Rule of Civil

Procedure 26(b)(1), which provides that “[p]arties may obtain

discovery regarding any nonprivileged matter that is relevant to

any party's claim or defense and proportional to the needs of the

case[.]” Fed. R. Civ. P. 26(b)(1). The party seeking discovery is

obligated to demonstrate relevance. Johnson v. CoreCivic, Inc.,

No. 18-CV-1051-STA-tmp, 2019 WL 5089086, at *2 (W.D. Tenn. Oct.

10, 2019). Upon a showing of relevance, the burden shifts to the

party    opposing   discovery    to   show,   with   specificity,    why    the

requested discovery is not proportional to the needs of the case.

William Powell Co. v. Nat'l Indem. Co., No. 1:14-CV-00807, 2017 WL

1326504, at *5 (S.D. Ohio Apr. 11, 2017), aff'd sub nom. 2017 WL

3927525 (S.D. Ohio June 21, 2017), and modified on reconsideration,

2017 WL 4315059 (S.D. Ohio Sept. 26, 2017). Six factors are

relevant to proportionality: (1) “the importance of the issues at

stake in the action;” (2) “the amount in controversy;” (3) “the

parties'    relative   access    to   relevant   information;”      (4)    “the


3Dr. Nieves also requests legal fees and costs incurred in bringing
this motion under Rule 37. The court will defer consideration of
this request until all issues raised in the motion have been
decided.
                                  - 3 -
Case 2:18-cv-02748-JTF Document 88 Filed 06/23/20 Page 4 of 13       PageID 741



parties' resources;” (5) “the importance of the discovery in

resolving the issues;” and (6) “whether the burden or expense of

the proposed discovery outweighs its likely benefit.” Fed. R. Civ.

P. 26(b)(1).

B.    Relevance Redactions

      The parties dispute whether five documents Baptist produced

to Dr. Nieves were properly redacted. The five documents at issue

here were not listed in Baptist’s initial privilege log. (ECF No.

63-4.) According to a sworn declaration by Dr. Nieves’s counsel,

he reached out to Baptist’s counsel five separate times between

December 12, 2019, and the filing of this motion of February 10,

2020, to discuss the omission of these documents from Baptist’s

privilege log. (ECF No. 63-1.) The declaration claims that Baptist

did not substantively respond to those inquiries. (Id.) Dr. Nieves

then filed this motion. In its briefing in response to this motion,

Baptist states that the five documents at issue here were properly

redacted    because    “they    contain     confidential     and     irrelevant

information that bears no relation to the claims and defenses of

this matter.” (ECF No. 72 at 15.) Although Baptist repeatedly

asserts    these    documents   are    confidential,       Baptist    has    not

identified any legal basis for this claim. Baptist spends most of

its   briefing     discussing   why   the   redacted   portions       of    these

documents are not relevant. Baptist also states that it has updated

its privilege log to include these documents.
                                 - 4 -
Case 2:18-cv-02748-JTF Document 88 Filed 06/23/20 Page 5 of 13   PageID 742



     To the extent Baptist is attempting to assert some form of

trade   secrets   privilege   or   other   privilege   that   might   cover

sensitive business documents, it waived such privilege when it

failed to include these documents in its initial privilege log and

when it did not substantively respond to five separate attempts by

opposing counsel to discuss the omission of these documents from

its privilege log. See Pravak v. Meyer Eye Grp., PLC, No. 2:07-

2433-MLV, 2009 WL 10664851, at *7 (W.D. Tenn. Oct. 22, 2009) (party

waived privilege when it failed to include documents in its initial

privilege log). Furthermore, conclusory statements that a document

is “confidential” are not sufficient to preserve an objection based

on the Federal Rules’ protections for trade secrets or sensitive

business documents. Raymond James & Assocs., Inc. v. 50 N. Front

St. TN, LLC, No. 18-CV-2104-JTF-tmp, 2018 WL 6521494, at *3 (W.D.

Tenn. Sept. 12, 2018).

     Moving to relevance, in general, parties “cannot unilaterally

redact portions of documents based on relevancy grounds.” Melchior

v. Hilite Int'l, Inc., No. 13-50177, 2013 WL 2238754, at *3 (E.D.

Mich. May 21, 2013). “The Federal Rules of Civil Procedure do not

recognize irrelevance as a privilege or an objection that warrants

redaction, or that would involve the compilation of a privilege

log, as with other redactions.” Medtronic Sofamor Danek, Inc. v.

Michelson, No. 01-2373-GV, 2002 WL 33003691, at *5 (W.D. Tenn.

Jan. 30, 2002). Virtually all documents contain relevant and
                              - 5 -
Case 2:18-cv-02748-JTF Document 88 Filed 06/23/20 Page 6 of 13            PageID 743



irrelevant information, and information in a document that is

irrelevant is often useful context for the relevant information.

Salser v. Dyncorp Int'l, Inc., No. 12-10960, 2014 WL 7139886, at

*2 (E.D. Mich. Dec. 12, 2014). Plus, “[e]ven when implemented with

restraint and in good faith, [relevance redactions] frequently

gives rise to suspicion that relevant material harmful to the

producing party has been obscured.” Medtronic, 2002 WL 33003691,

at *5 (internal citations and quotations omitted). With that said,

courts have occasionally allowed redactions based on relevance

when a protective order preventing the improper dissemination of

sensitive information is not sufficient to protect the responding

party’s interests. Osborn v. Griffin, No. CV 11-89-WOB-CJS, 2013

WL 12176851, at *7 (E.D. Ky. July 17, 2013). In cases where

“redactions      were   approved,      the   number   of    redacted      documents

appeared to be small, and the content of the redactions was readily

apparent.” Beverage Distributors, Inc. v. Miller Brewing Co., No.

2:08-CV-1112, 2010 WL 1727640, at *5 (S.D. Ohio Apr. 28, 2010).

      This is not the kind of exceptional case in which unilateral

redaction   is    allowed.     There    is   a    protective      order   shielding

sensitive     business       information     in    this    case    from    improper

disclosure. Baptist has not identified any reason why that order

is   insufficient       to   protect   its   interests.      That    alone     makes

relevance redactions improper. Furthermore, the redactions Baptist

has made for relevance are not small and do not allow a reader to
                                 - 6 -
 Case 2:18-cv-02748-JTF Document 88 Filed 06/23/20 Page 7 of 13      PageID 744



understand what information has been redacted. Take Exhibit M to

Dr. Nieves’s motion as an example. Exhibit M is a report of a

December     5,   2018,   meeting      of    Baptist’s     Medical   Executive

Committee. At the December 5 meeting, Baptist’s Medical Executive

Committee received Dr. Nieves’s request to be reinstated to active

staff after his military leave of absence. Five days later, Dr.

Nieves alleges that he was barred from entering his office at

Baptist’s Union City facility and prohibited from seeing further

patients there. One might reasonably think Exhibit M is likely to

contain relevant information. However, Baptist has redacted every

part of Exhibit M — a five page document — except for its heading,

a single sentence noting that Dr. Nieves’s request for active

status was received, and some (but not all) of the document’s page

numbers. Very clearly, this is not a case “where the content of

the redactions [is] readily apparent.” Beverage Distributors, 2010

WL 1727640, at *5. Rather, it is the kind of case where even if

Baptist’s    redactions   have   been       solely   of   entirely   irrelevant

information (which the court has no reason to doubt), 4 redaction

inexorably raises questions about the document’s content. This

portion of the motion to compel is GRANTED. Baptist shall produce

unredacted    versions    of   every    responsive        document   they   have


4If this assumption is wrong, Dr. Nieves should file a supplemental
brief identifying what relevant information was redacted from what
documents and the court will consider the matter when it decides
Dr. Nieves’s request for legal fees.
                                  - 7 -
Case 2:18-cv-02748-JTF Document 88 Filed 06/23/20 Page 8 of 13     PageID 745



redacted for relevance, including the five documents identified by

Dr. Nieves in his motion.

C.   Privilege

     The    parties     next   dispute     whether   the    attorney-client

privilege covers certain documents that were listed in Baptist’s

privilege log. As before, a sworn declaration by Dr. Nieves’s

counsel attests that he attempted to resolve these privilege issues

with Baptist many times over a period of months before filing this

motion. After the motion was filed, Baptist conceded several of

its claims of privilege were in error and produced unredacted

documents. The parties still dispute whether five documents are

covered by the privilege.

     “The   attorney     client   privilege     protects    from   disclosure

confidential communications between a lawyer and his client in

matters that relate to the legal interests of society and the

client.” Guy v. Yusen Logistics (Americas), Inc., No. 18-CV-2117-

MSN-tmp,    2018   WL    8547666,     at   *2    (W.D.     Tenn.   Dec.   20,

2018), objections overruled,        2019 WL 2465173 (W.D. Tenn. Apr. 11,

2019) (internal citations and quotation omitted). The elements of

the attorney-client privilege are:

     (1) Where legal advice of any kind is sought (2) from a
     professional legal adviser in his capacity as such, (3)
     the communications relating to that purpose, (4) made in
     confidence (5) by the client, (6) are at his instance
     permanently protected (7) from disclosure by himself or
     by the legal adviser, (8) unless the protection is
     waived.
                                 - 8 -
Case 2:18-cv-02748-JTF Document 88 Filed 06/23/20 Page 9 of 13    PageID 746




Reed v. Baxter, 134 F.3d 351, 355-56 (6th Cir. 1998). “[T]he

attorney-client privilege protects only confidential disclosures

made for the purpose of obtaining legal advice.” Kamenski v.

Wellington   Exempted    Vill.    Schs.,    No.   1:14-cv-1489,    2016   WL

1732872, at *5 (N.D. Ohio May 2, 2016). “[C]ommunications between

an attorney and client of primarily a business nature are outside

the scope of the privilege.”        Glazer v. Chase Home Fin. LLC, No.

1:09-cv-1262, 2015 WL 12733394, at *4 (N.D. Ohio Aug. 5, 2015).

“The burden of establishing the attorney-client privilege rests

with the person asserting it.”       Doe v. Hamilton Cty. Bd. of Educ.,

No. 1:16-cv-373, 2018 WL 542971, at *2 (E.D. Tenn. Jan. 24, 2018).

     For each of the privilege claims under dispute, Baptist has

not adequately responded to the specific arguments raised by Dr.

Nieves   about   why    each     document   is    either   an    unprotected

communication or is not adequately described in the privilege log.

Two examples illustrate the point. One of the privilege log entries

under dispute is Doc. 157, which is identified as an “[e]mail chain

re: counsel’s request for information for the purpose of preforming

[sic] legal analysis related to recruitment issues.” (ECF No. 63-

4.) Dr. Nieves raises a number of specific arguments about why the

emails on this thread are unprotected, including that (1) some of

the people on the email thread are neither corporate officers or

attorneys and (2) the unredacted portions of the thread are about

                                      - 9 -
Case 2:18-cv-02748-JTF Document 88 Filed 06/23/20 Page 10 of 13      PageID 747



a “‘physician recruitment slot’ form” that, Dr. Nieves claims, is

a primarily business-related matter not involving legal advice.

(ECF No. 63.) Baptist’s response to this argument states, in its

entirety, that “[t]his thread contains and [sic] email from Maggie

Schmitt    to    Michelle   Beyer,   a    paralegal   in   Defendants’   legal

department, and is therefore properly redacted for attorney-client

privilege.” (ECF No. 72 at 15.) This does not meaningfully respond

to any of the arguments raised by Dr. Nieves about why this

communication      is    unprotected.      Similarly,      another   claim    of

privilege under dispute involves Doc. 50, which was described in

the privilege log as a February 6, 2017, “[e]mail re: counsel’s

request for information to be used in drafting due diligence

response    to    the   Department   of    Labor   concerning    Nieves’     DOL

complaint.” (ECF No. 63-4.) Dr. Nieves argues this privilege log

entry cannot possibly be correct because Dr. Nieves filed his

complaint with the Department of Labor in October 2017. In response

to this argument, Baptist states the following: “[h]owever Doc.

50, between James Knowlin, in-house counsel, and Kimberly Young,

is a privileged communication protected by the attorney client

privilege that Defendants refuse to produce.” (ECF No. 72 at 15.)

This does not respond to the concern Dr. Nieves raised about this

privilege log entry. All of the other privilege claims in dispute

involve the same pattern as these examples: Dr. Nieves raises

specific issues about a privilege claim and Baptist fails to
                              - 10 -
Case 2:18-cv-02748-JTF Document 88 Filed 06/23/20 Page 11 of 13   PageID 748



meaningfully respond. This is not sufficient for Baptist to meet

its burden to establish these documents are protected.

     The court notes that it would be justified in ordering the

production of all of the documents under dispute here because of

Baptist’s failure to meet its burden. However, in recognition of

the importance of the rights at issue here, the court opts for a

more limited remedy. The court ORDERS that Baptist shall re-review

the documents that Dr. Nieves claims are not privileged (Docs. 50,

115, 122, 157, and 185) and evaluate in good faith whether these

documents are, in fact, privileged. After this review, for those

documents Baptist intends to maintain a privilege claim over, it

shall provide an updated privilege log that describes in detail

why Baptist maintains a claim of privilege over those documents in

spite of the specific concerns identified by Dr. Nieves. If Dr.

Nieves   believes   Baptist’s    remaining   claims    of   privilege    are

improper, the parties shall meet and confer in good faith to

resolve this dispute. Unless the parties mutually agree otherwise,

this meet and confer shall occur no later than one week after Dr.

Nieves informs Baptist of his continued objection. Should a dispute

remain after this meet and confer, Dr. Nieves may file a renewed

motion to compel.

D.   Request for Production 24

     The parties disagree about whether Baptist has adequately

responded to Request for Production 24. That request calls for:
                               - 11 -
Case 2:18-cv-02748-JTF Document 88 Filed 06/23/20 Page 12 of 13       PageID 749



“All Documents Related to Plaintiff’s compensation by You during

the   Relevant    Time     Period,   Including    Documents    sufficient     to

Identify the amount of compensation Plaintiff received for his

Personally Performed Professional Services in each quarter of the

Relevant Time Period.” (ECF No. 63-2.) (capitalization original).

Baptist objected to this request on a number of grounds, including

that it did not describe the documents it sought with reasonable

particularity. However, without waiving its objections, Baptist

produced    a    variety     of   documents     related   to    Dr.    Nieves’s

compensation as well as medical records from all procedures Dr.

Nieves performed while at Baptist. Dr. Nieves argues this is not

enough and that Baptist should have to also produce: (1) its

billing records showing what it charged third-party payors for the

procedures Dr. Nieves performed and (2) “documents describing how

Defendants allocated [a particular measure of work performed] for

various procedures to nurses and other caregivers when Plaintiff

was involved in a procedure, in some fashion.” (ECF No. 63.)

      A   request   for    production   “must    describe     with    reasonable

particularity each item or category of items to be inspected.”

Fed. R. Civ. P. 34(b)(1)(a). “The test for reasonable particularity

is whether the request places the party upon reasonable notice of

what is called for and what is not.” Pan v. Kohl's Dep't Stores,

Inc., No. 2:12-CV-1063, 2015 WL 4346218, at *2 (S.D. Ohio July 15,

2015) (internal citations and quotations omitted). As in many areas
                                 - 12 -
Case 2:18-cv-02748-JTF Document 88 Filed 06/23/20 Page 13 of 13   PageID 750



of law, what counts as reasonable depends on the circumstances of

the case. Id.

     This request does not meet the reasonable particularity test.

Any number of documents may relate to Dr. Nieves’s compensation in

some way. Request for Production 24 offers no guidance on how

Baptist can determine whether a particular document or even a

particular category of documents falls within its scope. As applied

to the particular categories of documents Dr. Nieves now seeks,

the request did not put Baptist on reasonable notice that it needed

to produce those documents. This portion of the motion of compel

is DENIED.

                            III. CONCLUSION

     For the reasons above, the motion to compel is GRANTED in

part and DENIED in part. Unless otherwise specified in this order,

Baptist shall provide discovery responses under this order within

fourteen days.

     IT IS SO ORDERED.

                                 s/ Tu M. Pham
                                 TU M. PHAM
                                 Chief United States Magistrate Judge

                                 June 23, 2020
                                 Date




                                     - 13 -
